DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner introduces a new prior art “Logan” that discloses operating in a wireless mud pulse transmission mode by default or a wireless electromagnetic transmission mode; and whether a response to the message is received via a wireless electromagnetic transmission mode, and switching to the wireless electromagnetic transmission mode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 6-7, 10-13, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US2016/000305A1) hereafter Logan, in view of Prammer (US2009/0289808A1).
	Regarding claim 1, Logan discloses a system including a tool drill string having a downhole device, the system comprising: 
a memory storing instructions (par[0084]: The data stores may comprise any suitable devices for storing data and/or software instructions.  For example, the data stores may comprise memory chips, memory cards, read only memory (ROM), non-volatile memory, random access memory (RAM), solid-state memory, optical memory, magnetic memory or the like. The data store(s) may contain program code executable by the programmable device(s) to encode sensor measurements into telemetry data and to send control signals to telemetry units (e.g. a EM or MP telemetry unit) to transmit telemetry signals to the surface); and 
a downhole processor configured to execute the instructions to (fig 2:42; par[0080], [0082]: A control system 42 is in communication with one or more sensor systems 44 and one or more telemetry systems 46. Control system 42 may comprise one physical device or a plurality of devices configured to work independently or collectively to receive and/or transmit data using telemetry systems 46):
operate in a wireless mud pulse transmission mode by default (par[0125], [0129]: In a concurrent confirmation mode, one of the telemetry units 46A, 46B or 75, 85 may be designated to be the primary or main transmitter. In some embodiments the MP telemetry unit 46B, 75 is set as the default primary transmitter. The downhole system 40may have EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode), wherein the downhole processor is communicatively coupled to an uphole processor via the wireless mud pulse transmission mode (fig 2:46B; par[0125], [0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface. an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data)),
while communicatively coupled to the uphole processor via the wireless mud pulse transmission mode (fig 2:46B; par[0125], [0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface. an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data)), transmit, by the downhole processor, a control signal to an electromagnetic transceiver of the downhole device, wherein the control signal causes a message to be transmitted by the electromagnetic transceiver to the uphole processor (par[0187], [0193], [0194]: Other sensor readings that may prompt a change in configuration profile may, for example, include failing to detect MP pressure pulses at a downhole pressure sensor or receiving pressure sensor readings that indicate that a valve used for generating MP pulses is jamming or otherwise malfunctioning. Control system 42 may be configured to switch over to an “EM only” configuration profile in response to detecting such sensor readings. The EM only profile may both specify that the MP system should be shut off or inhibited and specify specific data to be transmitted by EM telemetry in a specific sequence. The control system 42 may automatically change profiles in response to such a sensor reading. In some embodiments, such a sensor reading may result in the transmission of one or more “status” frames to the surface indicating the sensor reading. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured); 
while operating in the wireless mud pulse transmission mode, determine, by the downhole processor without input from the uphole processor, whether a response to the message is received via a wireless electromagnetic transmission mode from the uphole processor (par[0078], [0187], [0194]: Surface transceiver 26 may also, or alternatively, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to both receive and transmit data. For example, a downhole system 20 with electromagnetic telemetry capabilities may be configured to both receive and transmit data using electromagnetic telemetry. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured. The control system 42 may automatically change profiles in response to such a sensor reading. In some embodiments, such a sensor reading may result in the transmission of one or more “status” frames to the surface indicating the sensor reading; this enables a surface operator to respond with an instruction to change configuration profiles.); and 
responsive to determining the response is received via the wireless electromagnetic transmission mode from the uphole processor, switch, by the downhole processor, from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode (par[0219]: Upon receipt of the downlink command instructions, the CPUs of the other controllers 52, 60, 70, 80, 90 may also execute the configuration profile portions in their respective memories that correspond to the configuration profile specified in the downlink command. In particular: [0220] the status sensor controller 52 may operate its sensors (e.g. shock sensor 58, RPM gyro sensor 56, and flow switch sensor 54) when instructed to do so in the configuration profile (step 403); [0221] the EM controller 70 may turn off when the configuration profile specifies operation in an MP-only mode or alternatively only transmit survey data in an MP-only mode (step 404), and will operate the EM telemetry unit 75 according to the instructions in its configuration profile portion when the configuration profile portion specifies operation in the EM-only. par[0190]: control system 42 may be configured such that, if MP telemetry 46B is deactivated or if an appropriate instruction is received from the surface, then control system 42 may switch to a second "EM-only" mode. Control system 42 may send a status message prior to switching modes. The status message informs surface equipment of the change in mode).
Logan does not explicitly disclose the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. if successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Logan and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

Regarding claim 2, Logan in view of Prammer discloses the system of claim 1, wherein the downhole processor is further to:
determine whether a condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc));  
responsive to determining the condition is satisfied, switch from the wireless electromagnetic transmission mode to the wireless mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).  

Regarding claim 3, Logan in view of Prammer discloses the system of claim 2, wherein the condition comprises: 
a mud flow state being less than a threshold (Logan par[0239]: the controller may monitor the output of a flow sensor.  If active drilling is not occurring (no flow or low flow detected) then the controller may cause data, for example survey data, to be transmitted by EM telemetry.  If active drilling is occurring (flow exceeds a threshold) then the controller may cause the data to be transmitted by MP telemetry.), 
a certain depth of the downhole device, 
a certain amount of time that has expired, 
a connection of a tool drill string being installed, or some combination thereof.  

Regarding claim 6, Logan in view of Prammer discloses the system of claim 1, wherein the downhole processor is further to: 
responsive to determining the response is not received from the uphole processor, continue operating in the wireless mud pulse transmission mode (Logan par[0125]: a downhole system as described herein such as system 40 or 40A or 50 may have an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data).  In some embodiments, EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode).  

Regarding claim 7, Logan in view of Prammer discloses the system of claim 1, wherein the message comprises a directional survey in which the downhole device is located (Logan fig 2:62, par[0078], [0096]: in a drill rig 10 in which the drill string is driven from the surface, data may be transmitted to downhole system 20 by varying drilling parameters (such as speed and/or direction of rotation of the drill string)).  
  
Regarding claim 10, Logan in view of Prammer discloses the system of claim 1, wherein the downhole processor is further to continue operating in the wireless mud pulse transmission mode after switching to the wireless electromagnetic transmission mode (Logan par[0129], [0131]: In a concurrent confirmation mode, one of the telemetry units 46A, 46B or 75, 85 may be designated to be the primary or main transmitter. In some embodiments the MP telemetry unit 46B, 75 is set as the default primary transmitter. A concurrent confirmation mode may be useful for determining which of two or more telemetry systems is better under current drilling conditions. Each system may transmit the same data at its own speed. The functionality of each telemetry system may be fully exploited) and select to use the wireless electromagnetic transmission mode while the wireless mud pulse transmission mode is unused (Logan par[0132]: With EM and MP telemetry systems operating in a concurrent confirmation mode drilling can proceed even if EM telemetry proves to be impractical given the downhole conditions.  If it turns out that the EM telemetry is functioning well then the speed advantage of EM telemetry over MP telemetry may be applied to allow the well to be drilled faster).  

Regarding claim 11, Logan discloses a method for operating an uphole processor and a downhole device included in a tool drill string, the method comprising: 
operating in a wireless mud pulse transmission mode by default (par[0125], [0129]: In a concurrent confirmation mode, one of the telemetry units 46A, 46B or 75, 85 may be designated to be the primary or main transmitter. In some embodiments the MP telemetry unit 46B, 75 is set as the default primary transmitter. The downhole system 40may have EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode), wherein the downhole processor is communicatively coupled to an uphole processor via the wireless mud pulse transmission mode (fig 2:46B; par[0125], [0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface. an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data)),
while communicatively coupled to the uphole processor via the wireless mud pulse transmission mode (fig 2:46B; par[0125], [0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface. an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data)), transmitting, by the downhole processor, via a wireless electromagnetic transmission mode different than the wireless mud pulse transmission mode, a message to the uphole processor (par[0187], [0193], [0194]: Other sensor readings that may prompt a change in configuration profile may, for example, include failing to detect MP pressure pulses at a downhole pressure sensor or receiving pressure sensor readings that indicate that a valve used for generating MP pulses is jamming or otherwise malfunctioning. Control system 42 may be configured to switch over to an “EM only” configuration profile in response to detecting such sensor readings. The EM only profile may both specify that the MP system should be shut off or inhibited and specify specific data to be transmitted by EM telemetry in a specific sequence. The control system 42 may automatically change profiles in response to such a sensor reading. In some embodiments, such a sensor reading may result in the transmission of one or more “status” frames to the surface indicating the sensor reading. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured); 
while operating in the wireless mud pulse transmission mode, determining, whether a response to the message is received via the wireless electromagnetic transmission mode from the uphole processor (par[0078], [0187], [0194]: Surface transceiver 26 may also, or alternatively, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to both receive and transmit data. For example, a downhole system 20 with electromagnetic telemetry capabilities may be configured to both receive and transmit data using electromagnetic telemetry. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured. The control system 42 may automatically change profiles in response to such a sensor reading. In some embodiments, such a sensor reading may result in the transmission of one or more “status” frames to the surface indicating the sensor reading; this enables a surface operator to respond with an instruction to change configuration profiles.); and 
responsive to determining the response is received via the wireless electromagnetic transmission mode from the uphole processor, switching, from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode (par[0219]: Upon receipt of the downlink command instructions, the CPUs of the other controllers 52, 60, 70, 80, 90 may also execute the configuration profile portions in their respective memories that correspond to the configuration profile specified in the downlink command. In particular: [0220] the status sensor controller 52 may operate its sensors (e.g. shock sensor 58, RPM gyro sensor 56, and flow switch sensor 54) when instructed to do so in the configuration profile (step 403); [0221] the EM controller 70 may turn off when the configuration profile specifies operation in an MP-only mode or alternatively only transmit survey data in an MP-only mode (step 404), and will operate the EM telemetry unit 75 according to the instructions in its configuration profile portion when the configuration profile portion specifies operation in the EM-only. par[0190]: control system 42 may be configured such that, if MP telemetry 46B is deactivated or if an appropriate instruction is received from the surface, then control system 42 may switch to a second "EM-only" mode. Control system 42 may send a status message prior to switching modes. The status message informs surface equipment of the change in mode).
Logan does not explicitly disclose the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. if successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Logan and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period. 
  
Regarding claim 12, Logan in view of Prammer discloses the method of claim 11, further comprising: 4Response to Non-Final Office Action mailed May 26, 2021 
Application No. 16/998,079 determining whether a condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways. These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc)); 
responsive to determining the condition is satisfied, switching from the wireless electromagnetic transmission mode to the wireless mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).  

Regarding claim 13, Logan in view of Prammer discloses the method of claim 12, wherein the condition comprises: a mud flow state being less than a threshold (Logan par[0239]: the controller may monitor the output of a flow sensor. If active drilling is not occurring (no flow or low flow detected) then the controller may cause data, for example survey data, to be transmitted by EM telemetry.  If active drilling is occurring (flow exceeds a threshold) then the controller may cause the data to be transmitted by MP telemetry.), a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.  

Regarding claim 16, Logan in view of Prammer discloses the method of claim 11, further comprising: responsive to determining the response is not received from the uphole processor, continuing to operate in the wireless mud pulse transmission mode (Logan par[0125]: a downhole system as described herein such as system 40 or 40A or 50 may have an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data). In some embodiments, EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode).  

Regarding claim 17, Logan in view of Prammer discloses the method of claim 11, wherein the handshake message comprises a survey including lithological information of a formation in which the downhole device is located (Prammer par[0207], [0208], [0210]: the sensors are geophones listening to the noise emanating from the drill bit 60 during drilling. These sounds travel through the rock and are partially reflected at boundaries where the acoustic impedance changes. Such acoustic targets may be indicative of hydrocarbon bearing zones, rock beds or cavities).  
  
Regarding claim 20, Logan discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to: 
operate in a wireless mud pulse transmission mode by default (par[0125], [0129]: In a concurrent confirmation mode, one of the telemetry units 46A, 46B or 75, 85 may be designated to be the primary or main transmitter. In some embodiments the MP telemetry unit 46B, 75 is set as the default primary transmitter. The downhole system 40may have EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode), wherein the downhole processor is communicatively coupled to an uphole processor via the wireless mud pulse transmission mode (fig 2:46B; par[0125], [0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface. an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data)),
while communicatively coupled to the uphole processor via the wireless mud pulse transmission mode (fig 2:46B; par[0125], [0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface. an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data)), transmit, by the downhole processor, via a wireless electromagnetic transmission mode different than the wireless mud pulse transmission mode, a message to the uphole processor (par[0187], [0193], [0194]: Other sensor readings that may prompt a change in configuration profile may, for example, include failing to detect MP pressure pulses at a downhole pressure sensor or receiving pressure sensor readings that indicate that a valve used for generating MP pulses is jamming or otherwise malfunctioning. Control system 42 may be configured to switch over to an “EM only” configuration profile in response to detecting such sensor readings. The EM only profile may both specify that the MP system should be shut off or inhibited and specify specific data to be transmitted by EM telemetry in a specific sequence. The control system 42 may automatically change profiles in response to such a sensor reading. In some embodiments, such a sensor reading may result in the transmission of one or more “status” frames to the surface indicating the sensor reading. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured); 
while operating in the wireless mud pulse transmission mode, determine, whether a response to the message is received via the wireless electromagnetic transmission mode from the uphole processor (par[0078], [0187], [0194]: Surface transceiver 26 may also, or alternatively, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to both receive and transmit data. For example, a downhole system 20 with electromagnetic telemetry capabilities may be configured to both receive and transmit data using electromagnetic telemetry. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured. The control system 42 may automatically change profiles in response to such a sensor reading. In some embodiments, such a sensor reading may result in the transmission of one or more “status” frames to the surface indicating the sensor reading; this enables a surface operator to respond with an instruction to change configuration profiles.); and 
responsive to determining the response is received via the wireless electromagnetic transmission mode from the uphole processor, switch, from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode (par[0219]: Upon receipt of the downlink command instructions, the CPUs of the other controllers 52, 60, 70, 80, 90 may also execute the configuration profile portions in their respective memories that correspond to the configuration profile specified in the downlink command. In particular: [0220] the status sensor controller 52 may operate its sensors (e.g. shock sensor 58, RPM gyro sensor 56, and flow switch sensor 54) when instructed to do so in the configuration profile (step 403); [0221] the EM controller 70 may turn off when the configuration profile specifies operation in an MP-only mode or alternatively only transmit survey data in an MP-only mode (step 404), and will operate the EM telemetry unit 75 according to the instructions in its configuration profile portion when the configuration profile portion specifies operation in the EM-only. par[0190]: control system 42 may be configured such that, if MP telemetry 46B is deactivated or if an appropriate instruction is received from the surface, then control system 42 may switch to a second "EM-only" mode. Control system 42 may send a status message prior to switching modes. The status message informs surface equipment of the change in mode).
Logan does not explicitly disclose the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. if successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Logan and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

2.	Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Prammer, and further in view of Li et al. (US2010/0201540A1) hereafter Li.
Regarding claim 4, Logan in view of Prammer does not explicitly disclose the system wherein the downhole processor is further to: responsive to determining the condition is satisfied, transmit, via the wireless electromagnetic transmission mode, a second message to the uphole processor; determine whether a second response is received, via the wireless electromagnetic transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switch from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode.  
Li discloses the system wherein the downhole processor is further to: 
responsive to determining the condition is satisfied, transmit, via the wireless electromagnetic transmission mode, a second message to the uphole processor (par[0021], [0041]: the drilling system 1 may determine that transmission of the data by the first telemetry system 51 may be interrupted.  The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional. The first telemetry system 51 and the second telemetry system 52 may be any known telemetry system, such as, for example, a mud pulse telemetry system, wired drill pipe, an wireless electromagnetic telemetry system); 
determine whether a second response is received, via the wireless electromagnetic transmission mode, from the uphole processor (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command); and 
responsive to determining the second response is received from the uphole processor, switch from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command).  
One of ordinary skill in the art would be aware of the Logan, Prammer and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase the rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore.

Regarding claim 5, Logan in view of Prammer and Li discloses the system of claim 4, wherein the downhole processor is further to: 
determine whether the condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc.) );  
responsive to determining the condition is satisfied, switch from the wireless electromagnetic transmission mode to the wireless mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).  

Regarding claim 14, Logan in view of Prammer does not explicitly disclose the method further comprising: responsive to determining a condition is satisfied, transmitting, via the wireless electromagnetic transmission mode, a second message to the uphole processor; determining whether a second response is received, via the wireless electromagnetic transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switching from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode.
Li discloses the method further comprising: 
responsive to determining a condition is satisfied, transmitting, via the wireless electromagnetic transmission mode, a second message to the uphole processor (par[0021], [0041]: the drilling system 1 may determine that transmission of the data by the first telemetry system 51 may be interrupted.  The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional. The first telemetry system 51 and the second telemetry system 52 may be any known telemetry system, such as, for example, a mud pulse telemetry system, wired drill pipe, an wireless electromagnetic telemetry system); 
determine whether a second response is received, via the wireless electromagnetic transmission mode, from the uphole processor (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command); and 
responsive to determining the second response is received from the uphole processor, switch from the wireless mud pulse transmission mode to the wireless electromagnetic transmission mode (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command).  
One of ordinary skill in the art would be aware of the Logan, Prammer and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase a rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore. 
 
Regarding claim 15, Logan in view of Prammer and Li discloses the method of claim 14, further comprising: determining whether the condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc.) );  
responsive to determining the condition is satisfied, switching from the wireless electromagnetic transmission mode to the wireless mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685